UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-21934 RiverNorth Funds (Exact name of registrant as specified in charter) 325 N. LaSalle Street, Suite 645, Chicago, IL 60654 (Address of principal executive offices) (Zip code) Marc L. Collins 325 N. LaSalle Street, Suite 645 Chicago, IL60654 (Name and address of agent for service) Registrant's telephone number, including area code:312-832-1440 Date of fiscal year end: 09/30 Date of reporting period: 06/30/2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. RiverNorth Core Opportunity Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares/Description Value CLOSED-END FUNDS - 65.71% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. $ Adams Express Co. AllianzGI Equity & Convertible Income Fund Alpine Total Dynamic Dividend Fund Apollo Tactical Income Fund, Inc. Avenue Income Credit Strategies Fund BlackRock Credit Allocation Income Trust BlackRock Debt Strategies Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Floating Rate Income Strategies Fund, Inc. BlackRock Global Opportunities Equity Trust BlackRock Multi-Sector Income Trust BlackRock Municipal Target Term Trust Blackstone/GSO Long-Short Credit Income Fund Blackstone/GSO Strategic Credit Fund Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. Brookfield Total Return Fund, Inc. Calamos Global Dynamic Income Fund CBRE Clarion Global Real Estate Income Fund Central Europe Russia and Turkey Fund, Inc. Central Fund of Canada Ltd. - Class A Central Securities Corp. Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers REIT and Preferred Income Fund, Inc. DWS High Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Short Duration Diversified Income Fund First Trust High Income Long/Short Fund Franklin Limited Duration Income Trust General American Investors Co., Inc. Global High Income Fund, Inc. Invesco California Value Municipal Income Trust Invesco Dynamic Credit Opportunities Fund Invesco Municipal Opportunity Trust Invesco Municipal Trust Invesco Quality Municipal Income Trust Invesco Trust for Investment Grade Municipals Ivy High Income Opportunities Fund Liberty All Star® Equity Fund Macquarie Global Infrastructure Total Return Fund, Inc. MFS Charter Income Trust MFS Multimarket Income Trust Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Neuberger Berman High Yield Strategies Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. NexPoint Credit Strategies Fund Nuveen Build American Bond Term Fund Shares/Description Value Nuveen California AMT-Free Municipal Income Fund $ Nuveen Credit Strategies Income Fund Nuveen Dividend Advantage Municipal Fund Nuveen Intermediate Duration Municipal Term Fund Nuveen Mortgage Opportunity Term Fund Nuveen Mortgage Opportunity Term Fund 2 Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Municipal Opportunity Fund, Inc. Nuveen Preferred Income Opportunities Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund 2, Inc. Nuveen Premium Income Municipal Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. Nuveen Quality Preferred Income Fund III Nuveen Select Quality Municipal Fund, Inc. PIMCO Dynamic Credit Income Fund Putnam Municipal Opportunities Trust Putnam Premier Income Trust Royce Focus Trust, Inc. Royce Global Value Trust, Inc.(a) Royce Value Trust, Inc. TCW Strategic Income Fund, Inc. Templeton Global Income Fund The Denali Fund, Inc. The Thai Fund, Inc. Tri-Continental Corp. Virtus Global Multi-Sector Income Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Managed High Income Fund, Inc. Western Asset Worldwide Income Fund, Inc. Zweig Total Return Fund, Inc. TOTAL CLOSED-END FUNDS (Cost $402,950,652) EXCHANGE-TRADED FUNDS - 21.93% Guggenheim Russell Top 50® Mega Cap ETF iShares® Russell 2000® ETF iShares® S&P 100® Fund Market Vectors® Gold Miners ETF PowerShares® FTSE RAFI Emerging Markets Portfolio PowerShares® FTSE RAFI US 1000 Portfolio SPDR® S&P 500® ETF Trust Vanguard® FTSE Developed Markets ETF Vanguard® FTSE Emerging Markets ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $138,370,339) Shares/Description Value HOLDING & INVESTMENT MANAGEMENT COMPANIES - 0.34% Affiliated Managers Group, Inc.(a) $ TOTAL HOLDING & INVESTMENT MANAGEMENT COMPANIES (Cost $634,253) PREFERRED STOCKS - 0.22% General American Investors Co., Inc., Series B, 5.950% TOTAL PREFERRED STOCKS (Cost $1,444,152) SHORT-TERM INVESTMENTS - 11.40% State Street Institutional Trust (7 Day Yield 0.00%) TOTAL SHORT-TERM INVESTMENTS (Cost $82,518,304) TOTAL INVESTMENTS - 99.60% (Cost $625,917,700) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.40% NET ASSETS - 100.00% $ (a) Non-income producing security. Common Abbreviations: ETF - Exchange Traded Fund. FTSE - Financial Times Stock Exchange. Ltd. - Limited. RAFI - Research Affiliates Fundamental Index. REIT - Real Estate Investment Trust. S&P – Standard & Poor’s. SPDR - Standard and Poor's Depositary Receipt. See Notes to Quarterly Schedule of Investments. RiverNorth/DoubleLine Strategic Income Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares/Description Value CLOSED-END FUNDS - 31.63% Aberdeen Asia-Pacific Income Fund, Inc. $ Advent Claymore Convertible Securities and Income Fund II Advent/Claymore Enhanced Growth & Income Fund AllianceBernstein Income Fund, Inc. American Select Portfolio BlackRock Corporate High Yield Fund, Inc. BlackRock Credit Allocation Income Trust BlackRock Debt Strategies Fund, Inc. BlackRock Multi-Sector Income Trust BlackRock Municipal Target Term Trust Blackstone/GSO Senior Floating Rate Term Fund Blackstone/GSO Strategic Credit Fund Brookfield Mortgage Opportunity Income Fund, Inc. Brookfield Total Return Fund, Inc. Cohen & Steers Select Preferred and Income Fund, Inc. DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. Eaton Vance Limited Duration Income Fund Eaton Vance Municipal Bond Fund Eaton Vance Senior Income Trust Eaton Vance Short Duration Diversified Income Fund Federated Enhanced Treasury Income Fund First Trust High Income Long/Short Fund First Trust Strategic High Income Fund II Franklin Limited Duration Income Trust Global High Income Fund, Inc. Helios Strategic Income Fund, Inc. Invesco Advantage Municipal Income Trust II Invesco California Value Municipal Income Trust Invesco Dynamic Credit Opportunities Fund Invesco Municipal Opportunity Trust Invesco Municipal Trust Invesco Quality Municipal Income Trust Invesco Trust for Investment Grade Municipals Legg Mason BW Global Income Opportunities Fund, Inc. MFS Charter Income Trust MFS Multimarket Income Trust Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Neuberger Berman High Yield Strategies Fund, Inc. NexPoint Credit Strategies Fund Nuveen Build America Bond Opportunity Fund Nuveen California AMT-Free Municipal Income Fund Nuveen Credit Strategies Income Fund Nuveen Diversified Currency Opportunities Fund Nuveen Dividend Advantage Municipal Fund Nuveen Flexible Investment Income Fund Nuveen Floating Rate Income Fund Nuveen Global Income Opportunities Fund Nuveen Intermediate Duration Municipal Term Fund Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Municipal Opportunity Fund, Inc. Shares/Description Value Nuveen Performance Plus Municipal Fund, Inc. $ Nuveen Preferred & Income Term Fund Nuveen Preferred Income Opportunities Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund 2, Inc. Nuveen Premium Income Municipal Fund, Inc. Nuveen Quality Preferred Income Fund III Nuveen Select Quality Municipal Fund, Inc. Nuveen Senior Income Fund PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund PIMCO Income Strategy Fund PIMCO Income Strategy Fund II PIMCO Municipal Income Fund II Putnam High Income Securities Fund Putnam Master Intermediate Income Trust Putnam Municipal Opportunities Trust Putnam Premier Income Trust Strategic Global Income Fund, Inc. Templeton Global Income Fund The GDL Fund The New America High Income Fund, Inc. Virtus Global Multi-Sector Income Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Managed High Income Fund, Inc. Western Asset Worldwide Income Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund TOTAL CLOSED-END FUNDS (Cost $379,128,359) PREFERRED STOCKS - 1.67% Apollo Commercial Real Estate Finance, Inc., 8.625% Kayne Anderson MLP Investment Co., Series F, 3.500% Kayne Anderson MLP Investment Co., Series E, 4.250% The GDL Fund, Series B, 3.000%(a) Tortoise Energy Infrastructure Corp., Series C, 3.950%(b) TOTAL PREFERRED STOCKS (Cost $20,821,070) Shares/Description Rate Maturity Value BUSINESS DEVELOPMENT COMPANY SENIOR NOTES - 2.02% Fifth Street Finance Corp. % 04/30/2028 Main Street Capital Corp. % 04/01/2023 Medley Capital Corp. % 03/30/2023 MVC Capital, Inc. % 01/15/2023 Shares/Description Rate Maturity Value PennantPark Investment Corp. % 02/01/2025 $ TOTAL BUSINESS DEVELOPMENT COMPANY SENIOR NOTES (Cost $25,319,485) Principal Amount/Description Rate Maturity Value FOREIGN CORPORATE BONDS - 4.03% Australia - 0.08% $ Australia & New Zealand Banking Group Ltd.(c) % 01/12/2021 Austria - 0.09% ESAL GmbH(c) % 02/05/2023 ESAL GmbH(d) % 02/05/2023 Barbados - 0.05% Columbus International, Inc.(c) % 03/30/2021 Columbus International, Inc.(d) % 03/30/2021 Bermuda - 0.05% Digicel Group Ltd.(c) % 04/01/2022 Brazil - 0.12% OAS Finance Ltd.(a)(c)(e) % Perpetual Maturity British Virgin Islands - 0.03% Magnesita Finance Ltd.(d)(e) % Perpetual Maturity Canada - 0.12% Bank of Montreal % 09/11/2017 TransCanada PipeLines Ltd. % 03/01/2034 Cayman Islands - 0.55% AES Andres Dominicana Ltd.(c) % 11/12/2020 AES Andres Dominicana Ltd.(d) % 11/12/2020 Agromercantil Senior Trust(c) % 04/10/2019 Agromercantil Senior Trust(d) % 04/10/2019 Bantrab Senior Trust(d) % 11/14/2020 Cementos Progreso Trust(c) % 11/06/2023 Cementos Progreso Trust(d) % 11/06/2023 Comcel Trust(c) % 02/06/2024 Grupo Aval Ltd.(d) % 09/26/2022 Industrial Senior Trust(c) % 11/01/2022 Industrial Senior Trust(d) % 11/01/2022 Seagate HDD Cayman(c) % 01/01/2025 Chile - 0.09% Automotores Gildemeister SA(d) % 05/24/2021 CorpGroup Banking SA(c) % 03/15/2023 Colombia - 0.17% Avianca Holdings SA / Avianca Leasing LLC / Grupo Taca Holdings Ltd.(d) % 05/10/2020 Banco Davivienda SA(d) % 07/09/2022 Banco GNB Sudameris SA(d) % 07/30/2022 Ecopetrol SA % 05/28/2045 Principal Amount/Description Rate Maturity Value $ Pacific Rubiales Energy Corp.(c) % 03/28/2023 $ Pacific Rubiales Energy Corp.(d) % 03/28/2023 Costa Rica - 0.19% Banco de Costa Rica(d) % 08/12/2018 Banco Nacional de Costa Rica(d) % 11/01/2018 Banco Nacional de Costa Rica(d) % 11/01/2023 Instit Costa de Electric(c) % 11/10/2021 Instit Costa de Electric(d) % 11/10/2021 Curacao - 0.13% SUAM Finance BV(c) % 04/17/2024 SUAM Finance BV(d) % 04/17/2024 Teva Pharmaceutical Finance Co. BV % 12/18/2022 Dominican Republic - 0.02% Aeropuertos Dominicanos Siglo XXI SA(d) % 11/13/2019 European Union - 0.08% Corp. Andina de Fomento % 01/15/2016 France - 0.04% Orange SA % 09/14/2016 Great Britain - 0.27% BP Capital Markets PLC % 03/10/2019 BP Capital Markets PLC % 11/06/2022 British Telecommunications PLC % 01/15/2018 Diageo Capital PLC % 05/11/2017 Vedanta Resources PLC(c) % 05/31/2023 Vedanta Resources PLC(d) % 06/07/2021 Guatemala - 0.03% Comcel Trust(d) % 02/06/2024 India - 0.04% Reliance Industries Ltd.(a)(d)(e) % Perpetual Maturity Israel - 0.04% B Communications Ltd.(c) % 02/15/2021 Delek & Avner Tamar Bond Ltd.(c) % 12/30/2025 Luxembourg - 0.30% Actavis Funding SCS(c) % 06/15/2044 Covidien International Finance SA % 06/15/2023 Intelsat Luxembourg SA % 06/01/2021 Millicom International Cellular SA(d) % 05/22/2020 Millicom International Cellular SA(d) % 10/15/2021 Minerva Luxembourg SA(c) % 01/31/2023 Minerva Luxembourg SA(a)(c)(e) % Perpetual Maturity Minerva Luxembourg SA(d) % 01/31/2023 Marshall Islands - 0.05% Nakilat, Inc.(d) % 12/31/2033 Nakilat, Inc.(d) % 12/31/2033 Principal Amount/Description Rate Maturity Value Mexico - 0.51% $ Banco Inbursa SA Institucion de Banca Multiple(c) % 06/06/2024 $ BBVA Bancomer SA(a)(d) % 05/17/2022 Credito Real SAB de CV(c) % 03/13/2019 Fermaca Enterprises S de RL de CV(c) % 03/30/2038 Grupo Cementos de Chihuahua SAB de CV(d) % 02/08/2020 Grupo Elektra SAB de CV(d) % 08/06/2018 Grupo Idesa SA de CV(c) % 12/18/2020 Grupo KUO SAB de CV(d) % 12/04/2022 Ixe Banco SA(d) % 10/14/2020 Metalsa SA de CV(d) % 04/24/2023 Mexichem SAB de CV(d) % 09/19/2042 Mexico Generadora de Energia S de rl(d) % 12/06/2032 TV Azteca SAB de CV(d) % 09/18/2020 Morocco - 0.02% OCP SA(c) % 04/25/2024 Netherlands - 0.20% Ajecorp BV(d) % 05/14/2022 Deutsche Telekom International Finance BV % 06/15/2030 Koninklijke KPN NV % 10/01/2030 Marfrig Holding Europe BV(c) % 06/24/2019 VimpelCom Holdings BV(c) % 02/13/2023 Norway - 0.05% Corp. Pesquera Inca SAC(d) % 02/10/2017 Panama - 0.08% Aeropuerto Internacional de Tocumen SA % 10/09/2023 AES El Salvador Trust II(d) % 03/28/2023 Avianca Holdings SA / Avianca Leasing LLC / Grupo Taca Holdings Ltd.(c) % 05/10/2020 Paraguay - 0.07% Banco Regional SAECA(c) % 01/24/2019 Banco Regional SAECA(d) % 01/24/2019 Telefonica Celular del Paraguay SA(d) % 12/13/2022 Peru - 0.35% Abengoa Transmision Sur SA(c) % 04/30/2043 Abengoa Transmision Sur SA(d) % 04/30/2043 Banco de Credito del Peru(a)(c) % 04/24/2027 Banco Internacional del Peru SAA(a)(c) % 03/19/2029 Banco Internacional del Peru SAA(a)(d) % 04/23/2070 Camposol SA(c) % 02/02/2017 Cia Minera Milpo SAA(c) % 03/28/2023 Corp. Azucarera del Peru SA(d) % 08/02/2022 Corp. Pesquera Inca SAC(c) % 02/10/2017 Maestro Peru SA(d) % 09/26/2019 Pesquera Exalmar SAA(c) % 01/31/2020 Pesquera Exalmar SAA(d) % 01/31/2020 Principal Amount/Description Rate Maturity Value Singapore - 0.05% $ Oversea-Chinese Banking Corp. Ltd.(a)(c) % 10/15/2024 $ Oversea-Chinese Banking Corp. Ltd.(a)(d) % 10/15/2024 South Korea - 0.08% The Korea Development Bank % 08/10/2015 The Korea Development Bank % 03/09/2016 United States - 0.08% Petroleos Mexicanos % 06/15/2035 TOTAL FOREIGN CORPORATE BONDS (Cost $49,239,892) U.S. CORPORATE BONDS - 3.44% Aerospace/Defense - 0.08% The Boeing Co. % 03/15/2039 TransDigm, Inc.(c) % 07/15/2022 United Technologies Corp. % 06/01/2022 Agriculture - 0.08% Altria Group, Inc. % 08/09/2022 Airlines - 0.04% Southwest Airlines Co. % 03/01/2017 Auto Manufacturers - 0.08% Ford Motor Co. % 07/16/2031 Auto Parts & Equipment - 0.06% American Axle & Manufacturing, Inc. % 10/15/2022 Delphi Corp. % 03/15/2024 The Goodyear Tire & Rubber Co. % 05/15/2022 Banks - 0.37% BB&T Corp. % 02/01/2019 CIT Group, Inc. % 08/15/2022 JPMorgan Chase & Co. % 05/13/2024 Morgan Stanley % 02/25/2023 PNC Funding Corp. % 08/11/2020 PNC Funding Corp. % 03/08/2022 The Goldman Sachs Group, Inc. % 01/24/2022 Wells Fargo & Co. % 04/01/2021 Wells Fargo & Co. % 03/08/2022 Beverages - 0.04% The Coca-Cola Co. % 09/01/2016 Biotechnology - 0.06% Gilead Sciences, Inc. % 04/01/2024 Building Materials - 0.01% Louisiana-Pacific Corp. % 06/01/2020 Chemicals - 0.13% Ashland, Inc. % 08/15/2022 Braskem America Finance Co.(d) % 07/22/2041 Ecolab, Inc. % 12/08/2016 Hexion US Finance Corp. % 04/15/2020 Principal Amount/Description Rate Maturity Value $ The Dow Chemical Co. % 11/15/2022 $ Commercial Services - 0.04% Avis Budget Car Rental LLC / Avis Budget Finance, Inc. % 04/01/2023 RR Donnelley & Sons Co. % 03/15/2021 Safway Group Holding LLC / Safway Finance Corp.(c) % 05/15/2018 Service Corp. International % 01/15/2022 United Rentals North America, Inc. % 04/15/2022 Cosmetics/Personal Care - 0.01% Revlon Consumer Products Corp. % 02/15/2021 Distribution/Wholesale - 0.04% Arrow Electronics, Inc. % 11/01/2015 HD Supply, Inc. % 07/15/2020 Diversified Financial Services - 0.30% American Express Credit Corp. % 07/27/2018 American Express Credit Corp. % 03/18/2019 General Electric Capital Corp. % 01/09/2017 Icahn Enterprises LP / Icahn Enterprises Finance Corp. % 03/15/2019 National Rural Utilities Cooperative Finance Corp. % 11/01/2018 Rio Oil Finance Trust Series 2014-1(c) % 07/06/2024 Electric - 0.14% Berkshire Hathaway Energy Co. % 09/15/2037 Duke Energy Corp. % 09/15/2021 Southern Power Co. % 07/15/2015 Entertainment - 0.01% Cinemark USA, Inc. % 06/15/2021 Environmental Control - 0.06% Waste Management, Inc. % 11/30/2039 Food - 0.19% HJ Heinz Co. % 10/15/2020 Kellogg Co. % 04/01/2031 Post Holdings, Inc.(c) % 02/15/2022 Smithfield Foods, Inc.(c) % 08/01/2021 The Kroger Co. % 04/15/2022 Tyson Foods, Inc. % 06/15/2022 Healthcare-Products - 0.07% Alere, Inc. % 06/15/2020 Becton Dickinson and Co. % 11/08/2021 Biomet, Inc. % 08/01/2020 Healthcare-Services - 0.10% HCA, Inc. % 03/15/2019 IASIS Healthcare LLC / IASIS Capital Corp. % 05/15/2019 LifePoint Hospitals, Inc.(c) % 12/01/2021 Select Medical Corp. % 06/01/2021 Principal Amount/Description Rate Maturity Value $ WellPoint, Inc. % 07/15/2018 $ Home Builders - 0.02% Toll Brothers Finance Corp. % 02/15/2022 WCI Communities, Inc. % 08/15/2021 WCI Communities, Inc.(c) % 08/15/2021 Household Products - 0.02% Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC % 10/15/2020 Spectrum Brands, Inc. % 11/15/2022 Insurance - 0.13% Liberty Mutual Group, Inc.(c) % 05/01/2042 MetLife, Inc. % 06/15/2034 MetLife, Inc. % 02/06/2041 MetLife, Inc. % 08/13/2042 Internet - 0.01% Equinix, Inc. % 07/15/2021 Iron/Steel - 0.06% Glencore Funding LLC(c) % 01/15/2019 Glencore Funding LLC(c) % 04/29/2019 Leisure Time - 0.00%(f) NCL Corp. Ltd. % 02/15/2018 Lodging - 0.04% MGM Resorts International % 12/15/2021 Wynn Las Vegas LLC % 08/15/2020 Machinery-Construction & Mining - 0.01% Terex Corp. % 05/15/2021 Machinery-Diversified - 0.01% The Manitowoc Co., Inc. % 11/01/2020 Media - 0.05% CCO Holdings LLC / CCO Holdings Capital Corp. % 09/30/2022 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. % 04/01/2024 Gray Television, Inc. % 10/01/2020 Mining - 0.12% Freeport-McMoRan Copper & Gold, Inc. % 03/15/2020 Southern Copper Corp. % 04/16/2040 Southern Copper Corp. % 11/08/2042 Miscellaneous Manufacturing - 0.04% Gates Global LLC / Gates Global Co.(c) % 07/15/2022 Illinois Tool Works, Inc. % 09/15/2021 Office/Business Equipment - 0.04% Xerox Corp. % 02/15/2015 Xerox Corp. % 03/15/2017 Principal Amount/Description Rate Maturity Value Oil & Gas - 0.27% $ ConocoPhillips % 02/01/2039 $ Devon Energy Corp. % 01/15/2019 Halliburton Co. % 09/15/2019 Hilcorp Energy I LP / Hilcorp Finance Co.(c) % 12/01/2024 Newfield Exploration Co. % 01/30/2022 Oasis Petroleum, Inc.(c) % 03/15/2022 Phillips 66 % 05/01/2042 Plains Exploration & Production Co. % 11/15/2020 SM Energy Co. % 01/15/2024 Ultra Petroleum Corp.(c) % 12/15/2018 Packaging & Containers - 0.02% Berry Plastics Corp. % 05/15/2022 Sealed Air Corp.(c) % 12/01/2020 Pipelines - 0.08% Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. % 11/15/2021 Kinder Morgan Energy Partners LP % 01/15/2038 Kinder Morgan Energy Partners LP % 09/01/2039 ONEOK Partners LP % 02/01/2041 Southern Star Central Corp.(c) % 07/15/2022 REITS - 0.12% Boston Properties LP % 05/15/2021 ERP Operating LP % 07/01/2044 MPT Operating Partnership LP / MPT Finance Corp. % 02/15/2022 Simon Property Group LP % 02/01/2020 Retail - 0.13% Macy's Retail Holdings, Inc. % 02/15/2023 Sally Holdings LLC / Sally Capital, Inc. % 06/01/2022 Wal-Mart Stores, Inc. % 10/25/2020 Wal-Mart Stores, Inc. % 04/22/2024 Software - 0.13% Activision Blizzard, Inc.(c) % 09/15/2021 Microsoft Corp. % 11/15/2022 Oracle Corp. % 10/15/2017 Oracle Corp. % 01/15/2019 Telecommunications - 0.15% AT&T, Inc. % 09/01/2040 CommScope, Inc.(c) % 06/15/2021 Motorola Solutions, Inc. % 11/15/2017 SBA Communications Corp. % 10/01/2019 Verizon Communications, Inc. % 09/15/2016 Toys/Games/Hobbies - 0.04% Mattel, Inc. % 11/01/2016 Principal Amount/Description Rate Maturity Value Transportation - 0.04% $ Burlington Northern Santa Fe LLC % 03/15/2023 $ TOTAL U.S. CORPORATE BONDS (Cost $42,312,331) FOREIGN GOVERNMENT BONDS AND NOTES, SUPRANATIONALS AND FOREIGN AGENCIES - 0.08% Costa Rica Government International Bond(c) % 04/04/2044 Mexico Government International Bond % 10/02/2023 TOTAL FOREIGN GOVERNMENT BONDS AND NOTES, SUPRANATIONALS AND FOREIGN AGENCIES (Cost $943,372) COLLATERALIZED LOAN OBLIGATIONS - 0.77% Apidos CLO XVIII Series 2014-18A(a)(c) % 07/22/2026 Series 2014-18A(a)(c) % 07/22/2026 ARES CLO Ltd. Series 2012-2A(a)(c) % 10/12/2023 Avery Point II CLO Ltd. Series 2013-2A(a)(c) % 07/17/2025 Series 2013-2A(a)(c) % 07/17/2025 BlueMountain CLO Ltd. Series 2012-1A(a)(c) % 07/20/2023 Brookside Mill CLO Ltd. Series 2013-1A(a)(c) % 04/17/2025 Series 2013-1A(a)(c) % 04/17/2025 Series 2013-1A(a)(c) % 04/17/2025 Emerson Park CLO Ltd. Series 2013-1A(a)(c) % 07/15/2025 Flatiron CLO Ltd. Series 2014-1A(a)(c) % 07/17/2026 Series 2014-1A(a)(c) % 07/17/2026 Galaxy XV CLO Ltd. Series 2013-15A(a)(c) % 04/15/2025 GoldenTree Loan Opportunities IV Ltd. Series 2007-4A(a)(c) % 08/18/2022 Halcyon Loan Advisors Funding Ltd. Series 2014-1A(a)(c) % 04/18/2026 ING IM CLO Ltd. Series 2013-3A(a)(c) % 01/18/2026 LCM XIV LP Series 2013-14A(a)(c) % 07/15/2025 LCM XV LP Series 2014-15A(a)(c) % 08/25/2024 Magnetite CLO Ltd. Series 2012-7A(a)(c) % 01/15/2025 Nomad CLO Ltd. Series 2013-1A(a)(c) % 01/15/2025 Series 2013-1A(a)(c) % 01/15/2025 Principal Amount/Description Rate Maturity Value Octagon Investment Partners XVI Ltd. $ Series 2013-1A(a)(c) % 07/17/2025 $ Series 2013-1A(a)(c) % 07/17/2025 OHA Intrepid Leveraged Loan Fund Ltd. Series 2013-1AR(a)(c) % 04/20/2021 Venture X CLO Ltd. Series 2012-10A(a)(c) % 07/20/2022 WhiteHorse III Ltd. Corp. Series 2006-1A(a)(c) % 05/01/2018 TOTAL COLLATERALIZED LOAN OBLIGATIONS (Cost $9,691,069) CONTINGENT CONVERTIBLE SECURITIES - 0.09% Banco do Brasil SA(a)(c)(e) % Perpetual Maturity United Overseas Bank % 09/19/2024 TOTAL CONTINGENT CONVERTIBLE SECURITIES (Cost $1,100,595) NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS - 22.41% Adjustable Rate Mortgage Trust Series 2005-1(a) % 05/25/2035 Series 2005-7(a) % 10/25/2035 Alternative Loan Trust Series 2005-20CB % 07/25/2035 Series 2005-54CB % 11/25/2035 Series 2005-6CB % 04/25/2035 Series 2005-85CB(a) % 02/25/2036 Series 2005-85CB(a) % 02/25/2036 Series 2005-86CB % 02/25/2036 Series 2005-9CB(a) % 05/25/2035 Series 2005-9CB(a) % 05/25/2035 Series 2006-12CB(a) % 05/25/2036 Series 2006-15CB % 06/25/2036 Series 2006-30T1 % 11/25/2036 Series 2006-32CB % 11/25/2036 Series 2006-36T2(a) % 12/25/2036 Series 2007-19 % 08/25/2037 Series 2007-20 % 08/25/2047 Series 2007-23CB(a) % 09/25/2037 Series 2007-23CB(a) % 09/25/2037 American Home Mortgage Investment Trust Series 2007-A(c)(g) % 01/25/2037 BAMLL Commercial Mortgage Securities Trust Series 2012-CLRN(a)(c) % 08/15/2014 Series 2012-CLRN(a)(c) % 08/15/2014 Series 2014-IP(a)(c) % 06/15/2028 Banc of America Alternative Loan Trust Series 2005-6 % 07/25/2035 Principal Amount/Description Rate Maturity Value $ Series 2005-6 % 07/25/2035 $ Banc of America Commercial Mortgage Trust Series 2007-5(a) % 10/10/2017 Banc of America Funding Corp. Series 2006-2 % 03/25/2036 Series 2006-A(a) % 02/20/2036 Series 2008-R2(c) % 09/25/2037 BCAP LLC Trust Series 2007-AA2(a) % 04/25/2037 Series 2007-AA2 % 04/25/2037 Series 2010-RR6(a)(c) % 11/26/2014 Bear Stearns ALT-A Trust Series 2004-11(a) % 11/25/2034 Series 2005-3(a) % 04/25/2035 Series 2006-6(a) % 11/25/2036 Bear Stearns Asset-Backed Securities Trust Series 2005-HE3(a) % 03/25/2035 Series 2006-AC1(g) % 02/25/2036 Bear Stearns Commercial Mortgage Securities Series 2006-PW13(a) % 08/11/2016 Chase Mortgage Finance Trust Series 2007-S3 % 05/25/2037 Citicorp Mortgage Securities Trust Series 2007-1 % 01/25/2037 Series 2007-2 % 02/25/2037 Citigroup Mortgage Loan Trust, Inc. Series 2006-WF1(g) % 03/25/2036 Series 2007-OPX1(g) % 01/25/2037 Series 2008-AR4(a)(c) % 11/25/2038 Series 2008-AR4(a)(c) % 11/25/2038 Series 2010-8(a)(c) % 11/25/2036 Series 2010-8(a)(c) % 12/25/2036 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2007-CD4(a) % 12/11/2049 Series 2007-CD5(a)(c) % 11/15/2044 CitiMortgage Alternative Loan Trust Series 2007-A1 % 01/25/2037 Series 2007-A1(a) % 01/25/2037 Series 2007-A3(a) % 03/25/2037 Series 2007-A3(a) % 03/25/2037 Series 2007-A4 % 04/25/2037 Series 2007-A6 % 06/25/2037 COBALT CMBS Commercial Mortgage Trust Series 2007-C2(a) % 04/15/2047 Commercial Mortgage Pass-Through Certificates Series 2010-C1(a)(c) % 07/10/2046 Series 2014-CR15(a)(c) % 02/10/2047 Commercial Mortgage Trust Series 2007-GG11(a) % 12/10/2049 Series 2007-GG9 % 03/10/2039 Principal Amount/Description Rate Maturity Value Countrywide Asset-Backed Certificates $ Series 2005-12(g) % 02/25/2036 $ Countrywide Home Loan Mortgage Pass-Through Trust Series 2005-J4 % 11/25/2035 Series 2006-18 % 12/25/2036 Series 2007-17 % 10/25/2037 Series 2007-3 % 04/25/2037 Series 2007-7 % 06/25/2037 Credit Suisse First Boston Mortgage Securities Corp. Series 1998-C2(a)(c) % 11/15/2030 Series 2005-10 % 11/25/2035 Series 2005-8 % 08/25/2025 CSAB Mortgage-Backed Trust Series 2006-2(g) % 09/25/2036 Series 2007-1(a) % 05/25/2037 CSMC Mortgage-Backed Trust Series 2006-1 % 02/25/2036 Series 2006-4 % 05/25/2021 Series 2006-5 % 06/25/2036 Series 2006-9 % 11/25/2036 Series 2007-1 % 02/25/2037 Series 2007-2 % 03/25/2037 Series 2007-3(a) % 04/25/2037 Series 2007-4 % 06/25/2037 Series 2007-C4(a) % 09/15/2039 Series 2010-7R(a)(c) % 04/26/2037 DBRR Trust Series 2012-EZ1 B(c) % 09/25/2045 Del Coronado Trust Series 2013-HDC D(a)(c) % 03/15/2018 Series 2013-HDC E(a)(c) % 03/15/2018 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust Series 2005-6(a) % 12/25/2035 Series 2005-6(a) % 12/25/2035 Series 2007-1(a) % 08/25/2037 Deutsche Mortgage Securities, Inc. Mortgage Loan Trust Series 2006-PR1(a)(c) % 04/15/2036 First Horizon Alternative Mortgage Securities Trust Series 2005-FA6 % 09/25/2035 Series 2005-FA6 % 09/25/2035 Series 2006-FA7 % 12/25/2036 Series 2007-FA2 % 04/25/2037 First Horizon Mortgage Pass-Through Trust Series 2007-AR3(a) % 11/25/2037 GS Mortgage Securities Trust Series 2006-GG6(a) % 02/10/2016 Series 2006-GG6(a)(c) % 04/10/2038 Series 2006-GG8 % 11/10/2039 Series 2011-GC3(a)(c) % 03/10/2021 Series 2011-GC5(a)(c) % 08/10/2044 Principal Amount/Description Rate Maturity Value GSAA Home Equity Trust $ Series 2005-7(a) % 05/25/2035 $ Series 2006-18(g) % 11/25/2036 Series 2006-6(a) % 03/25/2036 Series 2007-2(g) % 03/25/2037 Series 2007-8(a) % 08/25/2037 GSR Mortgage Loan Trust Series 2005-AR4(a) % 07/25/2035 Series 2006-2F % 02/25/2036 Series 2007-AR2(a) % 05/25/2037 HSI Asset Loan Obligation Trust Series 2007-2 % 09/25/2037 IndyMac IMJA Mortgage Loan Trust Series 2007-A1 % 08/25/2037 IndyMac IMSC Mortgage Loan Trust Series 2007-F2 % 07/25/2037 IndyMac Index Mortgage Loan Trust Series 2005-AR31(a) % 01/25/2036 Series 2005-AR35(a) % 02/25/2036 Series 2006-AR25(a) % 09/25/2036 Series 2007-FLX1(a) % 02/25/2037 JP Morgan Alternative Loan Trust Series 2005-S1 % 12/25/2035 Series 2006-S1 % 02/25/2021 Series 2006-S3(g) % 08/25/2036 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2005-CB12(a) % 09/12/2037 Series 2006-LDP8(a) % 05/15/2045 Series 2006-LDP9 % 05/15/2047 Series 2007-CB19(a) % 05/12/2017 Series 2007-CH1(g) % 05/25/2015 Series 2012-C8(a) % 09/15/2022 JP Morgan Mortgage Acquisition Corp. Series 2006-CH2(g) % 10/25/2036 JP Morgan Mortgage Trust Series 2007-S3 % 07/25/2037 Series 2007-S3 % 07/25/2037 JP Morgan Resecuritization Trust Series 2011-1(a)(c) % 06/26/2037 LB-UBS Commercial Mortgage Trust Series 2006-C7(a)(c) % 11/15/2038 Series 2006-C7(a)(c) % 11/15/2038 Series 2007-C2(a) % 02/15/2040 LCM 4X D Series 2014-4X(a) % 07/12/2017 Lehman Mortgage Trust Series 2006-6 % 10/25/2036 Series 2006-7(a) % 11/25/2036 Series 2006-7(a) % 11/25/2036 Series 2006-8(a) % 12/25/2036 Series 2006-8(a) % 12/25/2036 Series 2007-10 % 01/25/2038 Series 2007-10 % 01/25/2038 Lehman XS Trust Series 2006-5(g) % 04/25/2036 Principal Amount/Description Rate Maturity Value Madison Park Funding XIII Ltd. $ Series 2014-13A(a)(c) % 01/19/2025 $ MASTR Asset Securitization Trust Series 2003-1 % 02/25/2033 Series 2003-2 % 04/25/2033 Merrill Lynch Alternative Note Asset Trust Series 2007-F1 % 03/25/2037 ML-CFC Commercial Mortgage Trust Series 2007-8(a) % 03/12/2017 Morgan Stanley Bank of America Merrill Lynch Trust Series 2012-C5(a)(c) % 07/15/2022 Series 2014-C14(a)(c) % 02/15/2024 Morgan Stanley Capital I Trust Series 2006-HQ8(a) % 03/12/2044 Series 2007-HQ11(a) % 02/12/2044 Series 2007-HQ12(a) % 04/12/2049 Series 2007-IQ13 % 03/15/2017 Series 2011-C1(a)(c) % 09/15/2047 Morgan Stanley Mortgage Loan Trust Series 2005-3AR(a) % 07/25/2035 Series 2006-11 % 08/25/2036 Series 2006-7(a) % 06/25/2036 Series 2006-7 % 06/25/2036 Series 2007-3XS(g) % 01/25/2047 Morgan Stanley Re-REMIC Trust Series 2011-R1(a)(c) % 02/26/2037 Nomura Asset Acceptance Corp. Alternative Loan Trust Series 2005-AP3(a) % 08/25/2035 PHH Alternative Mortgage Trust Series 2007-2 % 05/25/2037 Prime Mortgage Trust Series 2006-1 % 06/25/2036 Series 2006-DR1(c) % 05/25/2035 RBSGC Structured Trust Series 2008-B(c) % 06/25/2037 Residential Accredit Loans, Inc. Series 2004-QS15 % 11/25/2034 Series 2005-QS17 % 12/25/2035 Series 2006-QA5(a) % 07/25/2036 Series 2006-QS4 % 04/25/2036 Series 2006-QS6 % 06/25/2036 Series 2006-QS6 % 06/25/2036 Series 2006-QS7(a) % 06/25/2036 Series 2006-QS7(a) % 06/25/2036 Series 2006-QS7 % 06/25/2036 Series 2006-QS8(a) % 08/25/2036 Series 2006-QS8(a) % 08/25/2036 Series 2007-QS3 % 02/25/2037 Series 2007-QS6 % 04/25/2037 Series 2007-QS6(a) % 04/25/2037 Series 2007-QS9 % 07/25/2037 Series 2008-QR1 % 08/25/2036 Principal Amount/Description Rate Maturity Value Residential Asset Mortgage Products, Inc. $ Series 2004-RS4(a) % 04/25/2034 $ Series 2006-RS5(a) % 09/25/2036 Residential Asset Securities Corp. Series 2006-EMX6(a) % 05/25/2036 Series 2007-KS4(a) % 05/25/2037 Residential Asset Securitization Trust Series 2006-A1 % 04/25/2036 Series 2006-A2 % 05/25/2036 Series 2006-A6 % 07/25/2036 Series 2006-A7CB % 07/25/2036 Series 2006-A8(a) % 08/25/2036 Series 2006-A8 % 08/25/2036 Series 2006-A8 % 08/25/2036 Series 2007-A1 % 03/25/2037 Series 2007-A2 % 04/25/2037 Series 2007-A6 % 06/25/2037 Series 2007-A7 % 07/25/2037 Residential Funding Mortgage Securities I, Inc. Series 2006-S3 % 03/25/2036 Series 2006-S6 % 07/25/2036 Series 2006-S6 % 07/25/2036 Series 2007-S3 % 03/25/2037 Series 2007-S6 % 06/25/2037 RREF LLC Series 2013-LT2 A(c) % 12/20/2015 Sequoia Mortgage Trust Series 2007-3(a) % 07/20/2037 SMA Issuer I LLC Series 2012-LV1(c) % 09/20/2014 Structured Adjustable Rate Mortgage Loan Trust Series 2005-15(a) % 07/25/2035 Structured Asset Securities Corp. Series 2005-RF1(a)(c) % 03/25/2035 Series 2005-RF1(a)(c) % 03/25/2035 TBW Mortgage-Backed Trust Series 2006-2 % 07/25/2036 Wachovia Bank Commercial Mortgage Trust Series 2006-C27(a)(c) % 07/15/2045 Series 2006-C28(a) % 10/15/2048 Series 2006-C29(a) % 11/15/2048 Series 2007-C30(a) % 12/15/2043 Series 2007-C33(a) % 07/15/2017 Washington Mutual Alternative Mortgage Pass-Through Certificates Series 2005-1 % 03/25/2035 Series 2005-9 % 11/25/2035 Series 2006-5 % 07/25/2036 Wells Fargo Alternative Loan Trust Series 2007-PA2(a) % 06/25/2037 Series 2007-PA2(a) % 06/25/2037 Series 2007-PA3 % 07/25/2037 Series 2007-PA3 % 07/25/2037 Principal Amount/Description Rate Maturity Value Wells Fargo Mortgage-Backed Securities Trust $ Series 2005-12 % 11/25/2035 $ Series 2006-11 % 09/25/2036 Series 2006-2 % 03/25/2036 Series 2006-2 % 03/25/2036 Series 2007-13 % 09/25/2037 Series 2007-14 % 10/25/2037 Series 2007-2 % 03/25/2037 Series 2007-5 % 05/25/2037 WF-RBS Commercial Mortgage Trust Series 2012-C9(a)(c) % 11/15/2045 Series 2014-C19(a) % 03/15/2047 TOTAL NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $246,097,418) U.S. GOVERNMENT BONDS AND NOTES - 3.11% U.S. Treasury Bonds % 08/15/2022 U.S. Treasury Bonds % 11/15/2023 U.S. Treasury Bonds % 08/15/2041 U.S. Treasury Bonds % 02/15/2044 U.S. Treasury Notes % 07/31/2014 U.S. Treasury Notes % 09/30/2014 U.S. Treasury Notes % 06/30/2019 U.S. Treasury Notes % 08/31/2019 U.S. Treasury Notes % 06/30/2020 TOTAL U.S. GOVERNMENT BONDS AND NOTES (Cost $38,430,972) U.S. GOVERNMENT / AGENCY MORTGAGE BACKED SECURITIES - 11.80% Federal Home Loan Mortgage Corp. Pool Series Pool #G01840 % 07/01/2035 Series Pool #G04817 % 09/01/2038 Federal Home Loan Mortgage Corp. REMICS Series 2003-2722(a) % 12/15/2033 Series 2005-R003 % 10/15/2035 Series 2006-3244(a) % 11/15/2036 Series 2007-3261(a) % 01/15/2037 Series 2007-3262(a) % 01/15/2037 Series 2007-3301(a) % 04/15/2037 Series 2007-3303(a) % 04/15/2037 Series 2007-3303(a) % 04/15/2037 Series 2007-3382(a) % 11/15/2037 Series 2007-3384(a) % 08/15/2036 Series 2007-3384(a) % 11/15/2037 Series 2008-3417(a) % 02/15/2038 Series 2008-3419(a) % 02/15/2038 Series 2008-3423(a) % 03/15/2038 Series 2008-3423(a) % 03/15/2038 Series 2008-3435(a) % 04/15/2038 Series 2009-3510(a) % 02/15/2037 Principal Amount/Description Rate Maturity Value $ Series 2009-3523(a) % 04/15/2039 $ Series 2009-3524 % 06/15/2038 Series 2009-3549(a) % 07/15/2039 Series 2009-3560(a) % 11/15/2036 Series 2010-3630(a) % 03/15/2017 Series 2010-3641 % 03/15/2040 Series 2010-3688 % 07/15/2029 Series 2010-3726(a) % 09/15/2040 Series 2010-3728(a) % 09/15/2040 Series 2010-3745(a) % 10/15/2040 Series 2010-3766(a) % 11/15/2040 Series 2010-3779 % 12/15/2030 Series 2010-3779 % 12/15/2030 Series 2010-3779 % 12/15/2040 Series 2011-3786(a) % 01/15/2041 Series 2011-3795 % 01/15/2041 Series 2011-3798(a) % 11/15/2040 Series 2011-3805(a) % 02/15/2041 Series 2011-3808 % 02/15/2031 Series 2011-3809(a) % 02/15/2041 Series 2011-3815(a) % 02/15/2041 Series 2011-3824 % 03/15/2031 Series 2011-3824(a) % 08/15/2036 Series 2011-3857(a) % 05/15/2041 Series 2011-3863 % 08/15/2034 Series 2011-3864(a) % 05/15/2041 Series 2011-3871 % 06/15/2041 Series 2011-3872(a) % 06/15/2041 Series 2011-3888 % 07/15/2041 Series 2011-3894 % 07/15/2041 Series 2011-3910 % 08/15/2041 Series 2011-3924(a) % 09/15/2041 Series 2011-3924(a) % 09/15/2041 Series 2011-3925 % 09/15/2021 Series 2012-4057 % 06/15/2042 Series 2013-4196(a) % 03/15/2043 Series 2013-4239(h) % 07/15/2043 Series 2014-4302(a) % 02/15/2044 Federal National Mortgage Association Pool Series Pool #555743 % 09/01/2033 Series Pool #735382 % 04/01/2035 Series Pool #735383 % 04/01/2035 Series Pool #735484 % 05/01/2035 Series Pool #AH4437 % 01/01/2041 Series Pool #MA0264 % 12/01/2029 Series Pool #MA3894 % 09/01/2031 Federal National Mortgage Association REMICS Series 2004-46(a) % 03/25/2034 Series 2005-104(a) % 12/25/2033 Series 2006-101(a) % 10/25/2036 Series 2006-123(a) % 01/25/2037 Series 2006-92(a) % 10/25/2036 Series 2007-102(a) % 11/25/2037 Series 2007-108(a) % 12/25/2037 Series 2007-30(a) % 04/25/2037 Principal Amount/Description Rate Maturity Value $ Series 2007-38(a) % 05/25/2037 $ Series 2007-51(a) % 06/25/2037 Series 2007-53(a) % 06/25/2037 Series 2007-57(a) % 10/25/2036 Series 2007-68(a) % 07/25/2037 Series 2008-3(a) % 02/25/2038 Series 2008-56(a) % 07/25/2038 Series 2008-81 % 09/25/2038 Series 2009-111 % 01/25/2040 Series 2009-111(a) % 01/25/2040 Series 2009-12(a) % 03/25/2036 Series 2009-28(a) % 04/25/2037 Series 2009-41 % 06/25/2039 Series 2009-42(a) % 06/25/2039 Series 2009-47(a) % 07/25/2039 Series 2009-62(a) % 08/25/2039 Series 2009-66(a) % 02/25/2038 Series 2009-68(a) % 09/25/2039 Series 2010-109(a) % 10/25/2040 Series 2010-11(a) % 02/25/2040 Series 2010-111(a) % 10/25/2040 Series 2010-112 % 10/25/2040 Series 2010-115(a) % 11/25/2039 Series 2010-115(a) % 10/25/2040 Series 2010-15(a) % 03/25/2040 Series 2010-34(a) % 04/25/2040 Series 2010-4(a) % 02/25/2040 Series 2010-58(a) % 06/25/2040 Series 2010-75 % 07/25/2040 Series 2010-9(a) % 02/25/2040 Series 2010-9(a) % 02/25/2040 Series 2010-90(a) % 08/25/2040 Series 2011-16 % 03/25/2031 Series 2011-2 % 02/25/2041 Series 2011-25 % 04/25/2026 Series 2011-29 % 04/25/2031 Series 2011-48(a) % 06/25/2041 Series 2011-5(a) % 11/25/2040 Series 2011-58(a) % 07/25/2041 Series 2012-106(a) % 10/25/2042 Series 2012-124(a) % 11/25/2042 Series 2012-140(a) % 12/25/2042 Series 2012-20 % 03/25/2042 Series 2012-29(a) % 04/25/2042 Series 2012-32 % 04/25/2042 Series 2012-55(a) % 05/25/2042 Series 2012-65(a) % 06/25/2042 Series 2012-92 % 08/25/2042 Series 2013-19(a) % 03/25/2043 Series 2013-51(a) % 04/25/2043 Government National Mortgage Association Series 2004-83(a) % 10/20/2034 Series 2008-6(a) % 02/20/2038 Series 2008-67(a) % 08/20/2038 Series 2008-69(a) % 08/20/2038 Principal Amount/Description Rate Maturity Value $ Series 2009-10(a) % 02/16/2039 $ Series 2009-35 % 05/20/2039 Series 2009-6(a) % 02/20/2038 Series 2009-75 % 09/20/2039 Series 2010-26(a) % 02/20/2040 Series 2010-61(a) % 09/20/2039 Series 2010-98(a) % 03/20/2039 Series 2011-12(h) % 12/20/2040 Series 2011-45 % 03/20/2041 Series 2011-69(h) % 05/20/2041 Series 2011-71 % 02/20/2041 Series 2011-71(a) % 05/20/2041 Series 2011-72(a) % 05/20/2041 Series 2011-89(a) % 06/20/2041 Series 2012-105(a) % 01/20/2041 Series 2013-148(a) % 10/16/2043 Series 2014-95(a) % 06/16/2044 TOTAL U.S. GOVERNMENT / AGENCY MORTGAGE BACKED SECURITIES (Cost $168,381,573) Shares/Description Value SHORT-TERM INVESTMENTS - 18.73% State Street Institutional Trust (7 Day Yield 0.00%) TOTAL SHORT-TERM INVESTMENTS (Cost $234,038,241) TOTAL INVESTMENTS - 99.78% (Cost $1,215,504,377) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.22% NET ASSETS - 100.00% $ (a) Floating or variable rate security. Interest rate disclosed is that which is in effect at June 30, 2014. (b) Non-income producing security. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities have been deemed liquid under procedures approved by the Fund's Board of Trustees and may normally be sold to qualified institutional buyers in transactions exempt from registration. Total market value of Rule 144A securities amounts to $58,848,702, which represents approximately 4.71% of net assets as of June 30, 2014. (d) Securities were purchased pursuant to Regulation S under the Securities Act of 1933, which exempts securities offered and sold outside of the United States from registration. Such securities cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under procedures approved by the Fund's Board of Trustees. As of June 30, 2014, the aggregate market value of those securities was $19,777,122, representing 1.58% of net assets. (e) This security has no contractual maturity date, is not redeemable and contractually pays an indefinite stream of interest. (f) Less than 0.005% of net assets. (g) Step bond. Coupon increases periodically based upon a predetermined schedule. Interest rate disclosed is that which is in effect at June 30, 2014. (h) Zero coupon bond reflects effective yield on the date of purchase. Common Abbreviations: BV - Besloten Vennootschap a Dutch private limited liability company. CLO - Collateralized Loan Obligation. GmbH - Gesellschaft mit beschrankter Haftung is the German term for a company with limited liability. LLC - Limited Liability Corp. LP - Limited Partnership. Ltd. - Limited. MLP – Master Limited Partnership. PLC - Public Limited Co. REMICS - Real Estate Mortgage Investment Conduits. Re-REMICS - Re-Securitized Real Estate Mortgage Investment Conduits. SA - Generally designates corporations in various countries, mostly those employing the civil law. SAA - Sociedad Anónima Abierta - A publicly traded corporation. SAB de CV - A variable capital company. SAC - Sociedad Anónima Cerrada - A privately held corporation. S de rl - Sociedad de Responsabilidad. S de RL de CV - Sociedad de Responsabilidad Limitada de Capital Variable. SCS - Société en commandite simple. See Notes to Quarterly Schedule of Investments. RiverNorth Equity Opportunity Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares/Description Value CLOSED-END FUNDS - 78.20% Adams Express Co. $ AllianzGI Equity & Convertible Income Fund Alpine Total Dynamic Dividend Fund Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. CBRE Clarion Global Real Estate Income Fund Central Securities Corp. Clough Global Allocation Fund Clough Global Opportunities Fund Cornerstone Progressive Return Fund General American Investors Co., Inc. Liberty All Star® Equity Fund Neuberger Berman Real Estate Securities Income Fund, Inc. Royce Focus Trust, Inc. Royce Value Trust, Inc. Source Capital, Inc. Swiss Helvetia Fund, Inc. The Denali Fund, Inc. The Gabelli Dividend & Income Trust Tri-Continental Corp. TOTAL CLOSED-END FUNDS (Cost $7,640,647) EXCHANGE-TRADED FUNDS - 19.96% iShares® Russell 1000® Value ETF SPDR® S&P 500® ETF Trust TOTAL EXCHANGE-TRADED FUNDS (Cost $1,991,552) RIGHTS - 0.04% The Gabelli Healthcare & WellnessRx Trust, $9.00, 07/08/2014(a) TOTAL RIGHTS (Cost $0) TOTAL INVESTMENTS - 98.20% (Cost $9,632,199) OTHER ASSETS IN EXCESS OF LIABILITIES - 1.80% NET ASSETS - 100.00% $ (a) Non-income producing security. Common Abbreviations: ETF - Exchange Traded Fund. S&P - Standard and Poor's. SPDR - Standard and Poor's Depositary Receipt. See Notes to Quarterly Schedule of Investments. RiverNorth/Oaktree High Income Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares/Description Value CLOSED-END FUNDS - 24.80% Advent/Claymore Enhanced Growth & Income Fund $ Apollo Tactical Income Fund, Inc. Ares Multi-Strategy Credit Fund, Inc. Bancroft Fund Ltd. BlackRock Corporate High Yield Fund, Inc. BlackRock Credit Allocation Income Trust BlackRock Debt Strategies Fund, Inc. BlackRock Multi-Sector Income Trust Blackstone/GSO Long-Short Credit Income Fund Blackstone/GSO Senior Floating Rate Term Fund Blackstone/GSO Strategic Credit Fund Brookfield Mortgage Opportunity Income Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS High Income Trust Eaton Vance Floating-Rate Income Plus Fund Eaton Vance Senior Income Trust First Trust High Income Long/Short Fund Ivy High Income Opportunities Fund KKR Income Opportunities Fund Legg Mason BW Global Income Opportunities Fund, Inc. Nuveen Credit Strategies Income Fund Nuveen Flexible Investment Income Fund Nuveen Floating Rate Income Fund Nuveen Global Income Opportunities Fund Nuveen Mortgage Opportunity Term Fund Nuveen Preferred & Income Term Fund Nuveen Short Duration Credit Opportunities Fund PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund PIMCO Income Strategy Fund II Principal Real Estate Income Fund The New America High Income Fund, Inc. Virtus Global Multi-Sector Income Fund Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Managed High Income Fund, Inc. TOTAL CLOSED-END FUNDS (Cost $20,909,481) PREFERRED STOCKS - 0.16% Gabelli Global Utility & Income Trust, 3.000%, Perpetual Maturity(a) TOTAL PREFERRED STOCKS (Cost $138,105) Principal Amount/Description Rate Maturity Value BANK LOANS - 25.81% Bermuda - 0.25% $ Belmond Interfin Ltd., Dollar Term Loan 4.00% 03/19/2021 Principal Amount/Description Rate Maturity Value $ Belmond Interfin Ltd., Euro Term Loan % 03/19/2021 $ Canada - 0.30% Atrium Innovations, Inc., Initial Tranche B-2 First Lien Term Loan % 02/15/2021 Denmark - 0.55% Nets Holding A/s, Euro Term Loan(b) E+3.50 % 05/14/2021 France - 0.69% Financiere Chopin (aka Ceva Sante Animale), Term B Loan(b) E+3.50 % 03/26/2021 Numericable Group SA, Euro Denominated Tranche B-1 Loan(b) E+3.75 % 05/21/2020 Germany - 0.86% Braas Monier Building Group Holding S.A.R.L., Facility B Term Loan % 10/15/2020 INA Beteiligungsgesellschaft Mit Beschrankter Haftung (fka Schaeffler AG), Facility E Loan(b) L+3.00 % 05/15/2020 Mauser Holding GmbH, First Lien Term Loan(b) E+3.75 % 06/06/2021 Great Britain - 1.10% Devix Topco (fka Rexam Healthcare), First Lien Term B Loan % 05/03/2021 Frontier Bidco Ltd., Facility B Term Loan % 11/27/2020 Mergermarket USA, Inc., First Lien Initial Term Loan % 02/04/2021 Ireland - 0.25% Mallinckrodt International Finance SA, Initial Term B Loan % 03/19/2021 Luxembourg - 0.66% Evergreen Skills Lux S.A.R.L., First Lien Initial Term Loan % 04/28/2021 Evergreen Skills Lux S.A.R.L., Second Lien Initial Term Loan % 04/28/2022 Singapore - 0.36% Avago Technologies Cayman Ltd., Term Loan % 05/06/2021 South Korea - 0.28% Doosan Infracore International, Inc., Tranche B Term Loan(b) L+3.50 % 05/28/2021 Spain - 0.13% Grifols Worldwide Operations Ltd., Tranche B Term Loan % 02/27/2021 United States - 20.38% Alaska Communications Systems Holdings, Inc., Term Loan % 10/21/2016 Principal Amount/Description Rate Maturity Value $ American Rock Salt Co. LLC, First Lien Term Loan(b) L+3.75 % 05/20/2021 $ American Rock Salt Co. LLC, Second Lien Delayed Draw Loan(b) L+7.00 % 05/20/2022 Anchor Glass, Inc., Term Loan(b) L+3.25 % 05/16/2021 Arch Coal, Inc., Term Loan % 05/16/2018 AssuredPartners Capital, Inc., First Lien Term Loan % 04/02/2021 Atkore International, Inc., First Lien Term Loan % 04/09/2021 Caesars Entertainment Resort Properties LLC, Term B Loan % 10/11/2020 Catalent Pharma Solutions, Inc. (fka Cardinal Health 409, Inc.), Extended Euro Term Loan(b) E+4.00 % 05/20/2021 Catalent Pharma Solutions, Inc. (fka Cardinal Health 409, Inc.), Term Loan % 05/20/2021 Cengage Learning Acquisitions, Inc. (aka Thomson Learning), Term Loan % 03/31/2020 Chrysler Group LLC, Term B Loan % 05/24/2017 Chrysler Group LLC, Tranche B Term Loan % 12/31/2018 ClubCorp Club Operations, Inc., Term Loan % 07/24/2020 Connolly Intermediate, Inc., First Lien Initial Term Loan(b) L+4.00 % 05/14/2021 CPI International Acquisition, Inc. (fka Catalyst Holdings, Inc.), Term B Loan % 04/07/2021 Crimson Merger Sub, Inc. (fka Ortho-Clinical Diagnostics), Initial Term Loan(b) L+3.75 % 06/30/2021 Emmis Operating Co., Term Loan % 06/10/2021 Encompass Digital Media, Inc., First Lien Tranche B Term Loan % 06/06/2021 Encompass Digital Media, Inc., Second Lien Tranche B Term Loan % 06/06/2022 Energy Future Intermediate Holding Co. LLC, Term Loan(b) L+3.25 % 06/19/2016 Entegris, Inc., Tranche B Term Loan % 04/30/2021 Excelitas Technology Corp., Term B Loan % 11/02/2020 F.C. Internazionale Milano S.P., First Lien Term B Loan(b) E+5.50 % 05/20/2019 Fieldwood Energy LLC, Second Lien Term Loan % 09/30/2020 Getty Images, Inc., Initial Term Loan % 10/18/2019 Gray Television, Inc., Initial Term Loan(b) L+3.00 % 06/13/2021 Grede Holdings LLC, Initial Term Loan(b) L+3.75 % 06/02/2021 Hi-Crush Partners LP, Advance Term Loan % 04/28/2021 HUB International Ltd., Initial Term Loan % 10/02/2020 Hudson Products Holdings, Inc., Term Loan % 03/15/2019 IMS Health, Inc., Term B Dollar Loan % 03/17/2021 Interactive Data Corp., Term Loan(b) L+3.75 % 05/02/2021 Jonah Energy LLC, Second Lien Initial Term Loan % 05/12/2021 KAR Auction Services, Inc., Tranche B-2 Term Loan % 03/11/2021 Michaels Stores, Inc., Term B2 Loan(b) L+3.00 % 01/28/2020 Millennium Laboratories LLC, Tranche B Term Loan % 04/16/2021 Principal Amount/Description Rate Maturity Value $ Minerals Technologies, Inc., Initial Term Loan % 05/07/2021 $ MTL Publishing LLC (aka EMI Music Publishing Group North America Holdings, Inc.), Term B Loan % 06/29/2018 Neiman Marcus Group, Inc., Term Loan % 10/25/2020 Pelican Products, Inc., First Lien Term Loan % 04/10/2020 PQ Corp., Term Loan % 08/07/2017 Quicksilver Resources, Inc., Second Lien Term Loan % 06/21/2019 Realogy Corp., Initial Term B Loan % 03/05/2020 Rent-A-Center, Inc., Term Loan % 03/19/2021 Road Infrastructure Investment LLC, First Lien Term Loan % 03/31/2021 Sandy Creek Energy Associates L.P., Term Loan % 11/09/2020 Signode Industrial Group Lux SA, Initial Euro Term Loan % 05/01/2021 Stater Bros. Markets, Term B Loan(b) L+3.75 % 05/12/2021 Sungard Availability Services Capital, Inc., Tranche B Term Loan % 03/29/2019 Tekni-Plex, Inc., Term Loan % 08/10/2019 Telenet International Finance, Term Y Facility Loan(b) E+3.50 % 06/30/2023 Texas Competitive Electric Holdings Co. LLC, Delayed Draw Term Loan % 05/05/2016 Texas Competitive Electric Holdings Co. LLC, Delayed Draw Term Loan(b) L+3.00 % 05/05/2016 Time, Inc., Term Loan % 04/26/2021 Toys "R" US Property Co. I LLC, Initial Term Loan % 08/21/2019 Trans Union LLC, Term Loan % 04/09/2021 Tronox Pigments BV, Term Loan % 03/19/2020 United Airlines, Inc. (fka Continental Airlines, Inc.), Term B Loan % 04/01/2019 UTEX Industries, Inc., First Lien Initial Term Loan % 05/21/2021 Vantiv LLC (fka Fifth Third Processing Solutions LLC), Term B Loan(b) L+3.00 % 06/13/2021 Windsor Quality Food Co. Ltd., Term B Loan % 12/26/2020 WP Mustang Holdings LLC, Term B Loan % 05/28/2021 XO Communications LLC, Initial Term Loan % 03/20/2021 Zuffa LLC, Initial Term Loan % 02/25/2020 TOTAL BANK LOANS (Cost $22,282,552) Shares/Description Rate Maturity Value BUSINESS DEVELOPMENT COMPANY SENIOR NOTES - 0.25% Medley Capital Corp. % 03/30/2023 $ TOTAL BUSINESS DEVELOPMENT COMPANY SENIOR NOTES (Cost $220,026) Principal Amount/Description Rate Maturity Value HIGH YIELD DEBT- 41.07% Australia - 0.17% $ FMG Resources August 2006 Pty. Ltd.(c) % 04/01/2022 Belgium - 0.46% Ontex IV SA(d) % 04/15/2019 Bermuda - 0.24% Seadrill Ltd.(c) % 09/15/2017 Canada - 1.81% First Quantum Minerals Ltd.(c) % 05/15/2022 Harvest Operations Corp. % 10/01/2017 HudBay Minerals, Inc. % 10/01/2020 Kodiak Oil & Gas Corp. % 02/01/2022 Novelis, Inc. % 12/15/2020 Precision Drilling Corp. % 11/15/2020 Valeant Pharmaceuticals International, Inc.(c) % 07/15/2021 Valeant Pharmaceuticals International, Inc.(c) % 12/01/2021 France - 1.54% CGG SA % 06/01/2021 Crown European Holdings SA(c) % 07/15/2022 Elior Finance & Co. SCA(d) % 05/01/2020 Holding Medi-Partenaires SAS(d) % 05/15/2020 Kerneos Tech Group SAS(c) % 03/01/2021 Loxam SAS(d) % 01/24/2020 Novafives SAS(c)(e) % 06/30/2020 Germany - 1.22% Deutsche Raststaetten Gruppe IV GmbH(c) % 12/30/2020 Techem Energy Metering Service GmbH & Co. KG(d) % 10/01/2020 Trionista TopCo GmbH(c) % 04/30/2021 Unitymedia KabelBW GmbH(d) % 03/15/2021 WEPA Hygieneprodukte GmbH(c) % 05/15/2020 Great Britain - 2.85% Arqiva Broadcast Finance PLC(d) % 03/31/2020 Elli Finance UK PLC(d) % 06/15/2019 IDH Finance PLC(d)(e) % 12/01/2018 Pendragon PLC % 05/01/2020 Premier Foods Finance PLC(c)(e) % 03/15/2020 Thames Water Kemble Finance PLC % 04/01/2019 Principal Amount/Description Rate Maturity Value $ Tullow Oil PLC(c) % 11/01/2020 $ Virgin Media Finance PLC(d) % 04/15/2023 Vougeot Bidco PLC(c) % 07/15/2020 Vougeot Bidco PLC(d) % 07/15/2020 Ireland - 0.38% Ardagh Glass Finance PLC(d) % 02/01/2020 Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc.(c) % 01/15/2022 Italy - 0.67% Telecom Italia SpA % 01/29/2019 Telecom Italia SpA % 06/24/2019 Jersey - 0.45% AA Bond Co. Ltd.(d) % 07/31/2019 Luxembourg - 4.38% Altice SA(c) % 05/15/2022 APERAM(c) % 04/01/2018 ArcelorMittal % 03/01/2021 Capsugel SA(c)(f) % 05/15/2019 ConvaTec Finance International SA(c)(f) % 01/15/2019 Expro Finance Luxembourg SCA(c) % 12/15/2016 Galapagos SA(c)(e) % 06/15/2021 GCS Holdco Finance I SA(c) % 11/15/2018 INEOS Group Holdings SA(c) % 02/15/2019 Matterhorn Midco & Cy SCA(d) % 02/15/2020 Monitchem HoldCo 3 SA(c)(e) % 06/15/2021 Spie BondCo 3 SCA(d) % 08/15/2019 Telenet Finance Luxembourg SCA(d) % 11/15/2020 Trinseo Materials Operating SCA / Trinseo Materials Finance, Inc. % 02/01/2019 Wind Acquisition Finance SA(c)(e) % 07/15/2020 Wind Acquisition Finance SA(c) % 04/23/2021 Wind Acquisition Finance SA(d) % 02/15/2018 Xella Holdco Finance SA(c)(f) % 09/15/2018 Netherlands - 0.96% Grupo Antolin Dutch BV(c) % 04/01/2021 InterXion Holding NV(d) % 07/15/2020 Schaeffler Holding Finance BV(c)(f) % 08/15/2018 Schaeffler Holding Finance BV(d)(f) % 08/15/2018 Telefonica Europe BV(a)(e) % Perpetual Maturity Norway - 0.23% Albain Bidco Norway AS(c) % 11/01/2020 Spain - 0.35% Obrascon Huarte Lain SA % 03/15/2022 PortAventura Entertainment Barcelona BV(c) % 12/01/2020 Principal Amount/Description Rate Maturity Value Sweden - 0.11% $ Stena AB(d) % 03/15/2020 $ United States - 25.25% Access Midstream Partners LP % 04/15/2021 ACCO Brands Corp. % 04/30/2020 Accudyne Industries Borrower LLC(c) % 12/15/2020 ACI Worldwide, Inc.(c) % 08/15/2020 Alpha Natural Resources, Inc. % 06/01/2019 American Builders & Contractors Supply Co., Inc.(c) % 04/15/2021 AmeriGas Finance LLC / AmeriGas Finance Corp. % 05/20/2022 Ashtead Capital, Inc.(c) % 07/15/2022 Audatex North America, Inc.(c) % 06/15/2021 BC Mountain LLC / BC Mountain Finance, Inc.(c) % 02/01/2021 Berry Plastics Corp. % 05/15/2022 BI-LO LLC / BI-LO Finance Corp.(c)(f) % 09/15/2018 Biomet, Inc. % 10/01/2020 BlueLine Rental Finance Corp.(c) % 02/01/2019 Building Materials Corp. of America(c) % 05/01/2021 Cablevision Systems Corp. % 09/15/2022 Caesars Entertainment Resort Properties LLC(c) % 10/01/2020 Calpine Corp.(c) % 01/15/2023 Carlson Travel Holdings, Inc.(c)(f) % 08/15/2019 CCO Holdings LLC / CCO Holdings Capital Corp. % 04/30/2020 CCO Holdings LLC / CCO Holdings Capital Corp. % 04/30/2021 Chesapeake Energy Corp. % 06/15/2021 Chrysler Group LLC / CG Co.-Issuer, Inc. % 06/15/2019 CHS/Community Health Systems, Inc.(c) % 02/01/2022 Cott Beverages, Inc.(c) % 07/01/2022 Crimson Merger Sub, Inc.(c) % 05/15/2022 Dana Holding Corp. % 09/15/2021 DBP Holding Corp.(c) % 10/15/2020 Denali Borrower LLC / Denali Finance Corp.(c) % 10/15/2020 Denbury Resources, Inc. % 05/01/2022 DISH DBS Corp. % 07/15/2022 Endo Finance LLC(c) % 01/15/2022 Energy XXI Gulf Coast, Inc.(c) % 03/15/2024 First Data Corp.(c) % 01/15/2021 First Data Corp. % 08/15/2021 Flexi-Van Leasing, Inc.(c) % 08/15/2018 Forum Energy Technologies, Inc.(c) % 10/01/2021 Frontier Communications Corp. % 04/15/2024 Global Brass & Copper, Inc. % 06/01/2019 Halcon Resources Corp. % 07/15/2020 HCA Holdings, Inc. % 02/15/2021 HD Supply, Inc. % 07/15/2020 Hockey Merger Sub 2, Inc.(c) % 10/01/2021 IMS Health, Inc.(c) % 11/01/2020 Ingles Markets, Inc. % 06/15/2023 Intelsat Jackson Holdings SA % 04/01/2021 Principal Amount/Description Rate Maturity Value $ Isle of Capri Casinos, Inc. % 06/15/2020 $ JBS USA LLC / JBS USA Finance, Inc.(c) % 06/01/2021 JBS USA LLC / JBS USA Finance, Inc.(c) % 06/01/2021 Kinder Morgan, Inc.(c) % 02/15/2021 Kinetic Concepts, Inc. / KCI USA, Inc. % 11/01/2018 Kraton Polymers LLC / Kraton Polymers Capital Corp. % 03/01/2019 Level 3 Financing, Inc. % 06/01/2020 Levi Strauss & Co. % 05/01/2022 LIN Television Corp. % 01/15/2021 Linn Energy LLC / Linn Energy Finance Corp.(c)(e) % 11/01/2019 Meccanica Holdings USA, Inc.(c) % 07/15/2019 Memorial Resource Development Corp.(c) % 07/01/2022 Memorial Resource Development LLC(c)(f) % 12/15/2018 Milacron LLC / Mcron Finance Corp.(c) % 02/15/2021 Natural Resource Partners LP / NRP Finance Corp. % 10/01/2018 Neiman Marcus Group Ltd. LLC(c) % 10/15/2021 Neiman Marcus Group Ltd. LLC(c)(f) % 10/15/2021 Neuberger Berman Group LLC / Neuberger Berman Finance Corp.(c) % 03/15/2022 NRG Energy, Inc.(c) % 07/15/2022 NRG Energy, Inc. % 03/15/2023 Oasis Petroleum, Inc.(c) % 03/15/2022 Oasis Petroleum, Inc. % 01/15/2023 Penn Virginia Resource Partners LP / Penn Virginia Resource Finance Corp. % 05/15/2021 PHI, Inc.(c) % 03/15/2019 Pinnacle Entertainment, Inc. % 08/01/2021 Pittsburgh Glass Works LLC(c) % 11/15/2018 Plastipak Holdings, Inc.(c) % 10/01/2021 Polymer Group, Inc. % 02/01/2019 Post Holdings, Inc.(c) % 12/15/2022 Prestige Brands, Inc.(c) % 12/15/2021 Regency Energy Partners LP / Regency Energy Finance Corp. % 03/01/2022 Rent-A-Center, Inc. % 11/15/2020 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC % 02/15/2021 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC % 10/15/2020 RR Donnelley & Sons Co. % 02/15/2022 RR Donnelley & Sons Co. % 04/01/2024 Sabine Pass Liquefaction LLC % 02/01/2021 Scientific Games International, Inc. % 09/01/2020 Sealed Air Corp.(c) % 09/15/2019 Sequa Corp.(c) % 12/15/2017 Serta Simmons Holdings LLC(c) % 10/01/2020 Seventy Seven Energy, Inc.(c) % 07/15/2022 Sinclair Television Group, Inc. % 04/01/2021 Sinclair Television Group, Inc. % 11/01/2021 Six Flags Entertainment Corp.(c) % 01/15/2021 Smithfield Foods, Inc. % 08/15/2022 Spectrum Brands, Inc. % 11/15/2020 Sprint Communications, Inc. % 11/15/2022 Sprint Corp.(c) % 09/15/2021 Principal Amount/Description Rate Maturity Value $ Stone Energy Corp. % 11/15/2022 $ Suburban Propane Partners LP / Suburban Energy Finance Corp. % 08/01/2021 Summit Materials LLC / Summit Materials Finance Corp. % 01/31/2020 SunCoke Energy Partners LP / SunCoke Energy Partners Finance Corp.(c) % 02/01/2020 SunCoke Energy, Inc. % 08/01/2019 Sungard Availability Services Capital, Inc.(c) % 04/01/2022 SunGard Data Systems, Inc. % 11/15/2020 Tempur Sealy International, Inc. % 12/15/2020 Tenet Healthcare Corp. % 10/01/2020 Tesoro Logistics LP / Tesoro Logistics Finance Corp. % 10/15/2021 The ADT Corp. % 10/15/2021 The Goodyear Tire & Rubber Co. % 03/01/2021 Time, Inc.(c) % 04/15/2022 T-Mobile USA, Inc. % 04/28/2020 T-Mobile USA, Inc. % 04/28/2021 T-Mobile USA, Inc. % 04/01/2021 TMS International Corp.(c) % 10/15/2021 Toys R Us Property Co. II LLC % 12/01/2017 TransDigm, Inc. % 07/15/2021 Tronox Finance LLC % 08/15/2020 Univision Communications, Inc.(c) % 05/15/2019 Walter Investment Management Corp.(c) % 12/15/2021 West Corp.(c) % 07/15/2022 Windstream Corp. % 10/01/2021 Windstream Corp. % 04/01/2023 WMG Acquisition Corp.(d) % 01/15/2021 TOTAL HIGH YIELD DEBT (Cost $34,383,931) Shares/Description Value SHORT-TERM INVESTMENTS - 31.46% State Street Institutional Trust (7 Day Yield 0.00%) TOTAL SHORT-TERM INVESTMENTS (Cost $27,386,119) TOTAL INVESTMENTS - 123.55% (Cost $105,320,214) LIABILITIES IN EXCESS OF OTHER ASSETS - -23.55% ) NET ASSETS - 100.00% $ (a) This security has no contractual maturity date, is not redeemable and contractually pays an indefinite stream of interest. (b) All or a portion of this position has not settled as of June 30, 2014. The interest rate shown represents the stated spread over the London Interbank Offered Rate ("LIBOR" or "L") or the Euro Interbank Offerd Rate ("EURIBOR" or "E") or the applicable LIBOR/EURIBOR floor; the Fund will not accrue interest until the settlement date, at which point LIBOR/EURIBOR will be established. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities have been deemed liquid under procedures approved by the Fund's Board of Trustees and may normally be sold to qualified institutional buyers in transactions exempt from registration. Total market value of Rule 144A securities amounts to $16,609,771, which represents approximately 19.08% of net assets as of June 30, 2014. (d) Securities were purchased pursuant to Regulation S under the Securities Act of 1933, which exempts securities offered and sold outside of the United States from registration. Such securities cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under procedures approved by the Fund's Board of Trustees. As of June 30, 2014, the aggregate market value of those securities was $4,771,468, representing 5.48% of net assets. (e) Floating or variable rate security. Interest rate disclosed is that which is in effect at June 30, 2014. (f) Pay-in-kind securities. Common Abbreviations: AB - Aktiebolag is the Swedish equivalent of the term corporation. AS - Anonim Sirket is the Turkish term for Incorporation. BV - Besloten Vennootschap a Dutch private limited liability company. GmbH - Gesellschaft mit beschrankter Haftung is the German term for a company with limited liability. KG - Kommanditgesellschaft is the German term for a private limited company. LLC - Limited Liability Corp. LP - Limited Partnership. Ltd. - Limited. NV - Naamloze Vennootschap is the Dutch term for a public limited liability corporation. PLC - Public Limited Co. Pty. - Proprietary. SA - Generally designates corporations in various countries, mostly those employing the civil law. SAS - Societe per actions simplifiee is the French term for a joint stock company. SCA- Societe en commandite pe actiuni is the Romanian term for limited liability partnership. SpA - Societa per Azioni. See Notes to Quarterly Schedule of Investments. OUTSTANDING FORWARD FOREIGN CURRENCY CONTRACTS Foreign Contracted Contract Settlement Current Unrealized Counterparty Currency Amount* Type Date Value Appreciation State Street Boston GBP Purchase 07/03/2014 $ $ $ Foreign Contracted Contract Settlement Current Unrealized Counterparty Currency Amount* Type Date Value Depreciation State Street Boston EUR Sale 07/03/2014 $ $ ) State Street Boston GBP Sale 07/03/2014 ) $ ) * The contracted amount is stated in the currency in which the security is denominated. Currency Abbreviations: EUR - Euro GBP - British Pound Sterling RiverNorth Managed Volatility Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares/Description Value COMMON STOCKS - 7.68% Coal - 0.33% Arch Coal, Inc.(a) $ Commercial Services - 0.85% Iron Mountain, Inc.(a) The ADT Corp.(a) Cosmetics/Personal Care - 0.10% Avon Products, Inc.(a) Entertainment - 0.48% International Game Technology(a) Healthcare-Products - 0.50% Intuitive Surgical, Inc.(a)(b) Internet - 1.71% Amazon.com, Inc.(a)(b) Facebook, Inc. - Class A(a)(b) SINA Corp.(a)(b) Twitter, Inc.(a)(b) Yahoo!, Inc(a)(b) Media - 0.15% World Wrestling Entertainment, Inc. - Class A(a) Mining - 0.24% Cameco Corp. Pharmaceuticals - 2.33% AstraZeneca PLC - Sponsored ADR(a) Bristol-Myers Squibb Co. Pfizer, Inc.(a) Retail - 0.40% Family Dollar Stores, Inc.(a) Telecommunications - 0.59% Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $1,352,680) EXCHANGE-TRADED FUNDS - 12.79% Financial Select Sector SPDR® Fund Industrial Select Sector SPDR® Fund Market Vectors® Gold Miners ETF(a) SPDR® S&P 500® ETF Trust(a) TOTAL EXCHANGE-TRADED FUNDS (Cost $2,043,636) Number of Contracts Description Exercise Price Expiration Date Value PURCHASED OPTIONS - 2.50% Purchased Call Options - 2.00% 50 Akamai Technologies, Inc. $ 08/16/2014 $ 50 Alcoa, Inc. 10/18/2014 30 Apollo Education Group, Inc. 08/16/2014 21 Apple, Inc. 07/19/2014 30 AT&T, Inc. 08/16/2014 90 20 Bed Bath & Beyond, Inc. 08/16/2014 80 20 Big Lots, Inc. 10/18/2014 15 Caterpillar, Inc. 08/16/2014 35 Chevron Corp. 12/20/2014 85 Cisco Systems, Inc. 08/16/2014 50 Coach, Inc. 08/16/2014 25 Coach, Inc. 08/16/2014 25 Coach, Inc. 08/16/2014 25 ConocoPhillips 08/16/2014 10 Deckers Outdoor Corp. 09/20/2014 20 Deere & Co. 09/20/2014 10 DISH Network Corp. 12/20/2014 20 eBay, Inc. 07/19/2014 70 25 Eli Lilly & Co. 08/16/2014 EMC Corp. 08/16/2014 20 Energy Select Sector SPDR® Fund 01/17/2015 10 First Solar, Inc. 09/20/2014 10 Fossil Group, Inc. 09/20/2014 25 General Electric Co. 07/19/2014 50 Intel Corp. 10/18/2014 35 International Business Machines Corp. 07/19/2014 14 JC Penney Co., Inc. 11/22/2014 20 Lennar Corp. 11/22/2014 44 Lululemon Athletica, Inc. 09/20/2014 28 Macy's, Inc. 08/16/2014 50 Microsoft Corp. 08/16/2014 22 Microsoft Corp. 07/19/2014 12 NCR Corp. 10/18/2014 25 Oracle Corp. 09/20/2014 20 Oracle Corp. 09/20/2014 50 Philip Morris International, Inc. 07/19/2014 40 QUALCOMM, Inc. 07/19/2014 32 Teck Resources Ltd. 07/19/2014 30 Tesoro Corp. 08/16/2014 75 Textron, Inc. 09/20/2014 20 The Interpublic Group of Cos, Inc. 10/18/2014 The Kroger Co. 10/18/2014 25 Under Armour, Inc. 08/01/2014 25 Under Armour, Inc. 08/01/2014 25 Under Armour, Inc. 08/01/2014 25 Under Armour, Inc. 08/01/2014 25 Under Armour, Inc. 08/01/2014 50 Under Armour, Inc. 08/01/2014 30 United States Steel Corp. 08/16/2014 40 Verizon Communications, Inc. 08/16/2014 42 Wells Fargo & Co. 07/19/2014 50 Whole Foods Market, Inc. 08/16/2014 3 Yahoo!, Inc. 08/16/2014 Number of Contracts Description Exercise Price Expiration Date Value 30 Yum! Brands, Inc. $ 07/19/2014 $ TOTAL PURCHASED CALL OPTIONS (Cost $303,524) Purchased Put Options - 0.50% 50 AstraZeneca PLC 07/19/2014 Financial Select Sector SPDR® Fund 08/16/2014 40 SPDR® S&P 500® ETF Trust 07/19/2014 32 SPDR® S&P 500® ETF Trust 07/19/2014 50 SPDR® S&P 500® ETF Trust 07/19/2014 50 SPDR® S&P 500® ETF Trust 07/19/2014 65 SPDR® S&P 500® ETF Trust 09/20/2014 20 SPDR® S&P 500® ETF Trust 08/16/2014 10 Twitter, Inc. 09/20/2014 25 Under Armour, Inc. 08/01/2014 50 Under Armour, Inc. 08/01/2014 50 Under Armour, Inc. 08/01/2014 25 Under Armour, Inc. 08/01/2014 50 Under Armour, Inc. 08/01/2014 TOTAL PURCHASED PUT OPTIONS (Cost $140,931) TOTAL PURCHASED OPTIONS (Cost $444,455) Shares/Description Value SHORT-TERM INVESTMENTS - 57.91% State Street Institutional Trust (7 Day Yield 0.00%) TOTAL SHORT-TERM INVESTMENTS (Cost $9,621,604) TOTAL INVESTMENTS - 80.88% (Cost $13,462,375) SEGREGATED CASH - 16.33%(c) OTHER ASSETS IN EXCESS OF LIABILITIES - 2.79% NET ASSETS - 100.00% $ (a) All or a portion of this security may be subject to written call options. (b) Non-income producing security. (c) Cash is being held as collateral for written options and securities sold short. Common Abbreviations: ADR - American Depositary Receipt. ETF - Exchange-Traded Fund. Ltd. - Limited. NV - Naamloze Vennootschap is the Dutch term for a public limited liability corporation. PLC - Public Limited Co. SA - Generally designates corporations in various countries, mostly those employing the civil law. S&P - Standard and Poor's. SPDR - Standard and Poor's Depositary Receipt. See Notes to Quarterly Schedule of Investments. SCHEDULE OF WRITTEN OPTIONS Number of Contracts Description Exercise Price Expiration Date Value Written Call Options (3 ) Amazon.com, Inc. $ 07/19/2014 $ ) ) Arch Coal, Inc. 07/19/2014 ) ) Arch Coal, Inc. 10/18/2014 ) ) AstraZeneca PLC - Sponsored ADR 10/18/2014 ) ) Avon Products, Inc. 07/19/2014 ) ) Cisco Systems, Inc. 08/16/2014 ) ) ConocoPhillips 07/19/2014 ) ) DISH Network Corp. 09/20/2014 ) ) Eli Lilly & Co. 07/19/2014 ) (5 ) Facebook, Inc. - Class A 01/17/2015 ) (5 ) Family Dollar Stores, Inc. 07/19/2014 ) (5 ) Family Dollar Stores, Inc. 07/19/2014 ) ) Intel Corp. 07/11/2014 ) ) International Game Technology 07/19/2014 ) (2 ) Intuitive Surgical, Inc. 07/19/2014 ) ) Iron Mountain, Inc. 07/19/2014 ) ) Lennar Corp. 07/19/2014 ) ) Macy's, Inc. 07/19/2014 ) ) Market Vectors® Gold Miners ETF 07/19/2014 ) ) NCR Corp. 07/19/2014 ) ) Pfizer, Inc. 07/19/2014 ) ) SINA Corp. 07/19/2014 ) ) SPDR® S&P 500® ETF Trust 09/30/2014 ) ) Tesoro Corp. 07/19/2014 ) ) Textron, Inc. 07/19/2014 ) ) The ADT Corp. 07/19/2014 ) ) The Interpublic Group of Cos, Inc. 07/19/2014 ) ) The Kroger Co. 07/19/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Wells Fargo & Co. 07/19/2014 ) ) World Wrestling Entertainment, Inc. - Class A 07/19/2014 ) (6 ) Yahoo!, Inc. 08/16/2014 ) ) Yahoo!, Inc. 01/17/2015 ) ) Yum! Brands, Inc. 07/19/2014 ) Total Written Call Options (Proceeds $107,583) $ ) Written Put Options ) AbbVie, Inc. 08/16/2014 ) ) Arch Coal, Inc. 07/19/2014 ) ) AstraZeneca PLC - Sponsored ADR 07/19/2014 ) ) AstraZeneca PLC - Sponsored ADR 10/18/2014 ) ) AT&T, Inc. 07/19/2014 ) (3 ) Biogen Idec, Inc. 07/19/2014 ) (6 ) Celgene Corp. 07/19/2014 ) ) Chicago Bridge & Iron Co. NV 07/19/2014 ) ) Consumer Staples Select Sector SPDR® Fund 12/20/2014 ) (5 ) CR Bard, Inc. 07/19/2014 ) Number of Contracts Description Exercise Price Expiration Date Value ) E*Trade Financial Co. $ 07/19/2014 $ ) ) Energy Select Sector SPDR® Fund 08/16/2014 ) ) Gilead Sciences, Inc. 08/16/2014 ) ) Health Care Select Sector SPDR® Fund 09/20/2014 ) ) Hertz Global Holdings, Inc. 07/19/2014 ) ) Hertz Global Holdings, Inc. 07/19/2014 ) ) iShares® Russell 2000® ETF 07/19/2014 ) ) iShares® Russell 2000® ETF 07/19/2014 ) ) iShares® Russell 2000® ETF 09/20/2014 ) ) iShares® Russell 2000® ETF 09/20/2014 ) ) iShares® Russell 2000® ETF 09/30/2014 ) ) JC Penney Co., Inc. 08/16/2014 ) ) Lorillard, Inc. 07/19/2014 ) (5 ) Mead Johnson Nutrition Co. 07/19/2014 ) ) Melco Crown Entertainment Ltd. 07/19/2014 ) ) Merck & Co., Inc. 09/20/2014 ) (7 ) Molson Coors Brewing Co. 07/19/2014 ) ) Mylan, Inc. 07/19/2014 ) ) Mylan, Inc. 10/18/2014 ) ) Peabody Energy Corp. 09/20/2014 ) ) Petroleo Brasileiro SA 07/19/2014 ) (8 ) PetSmart, Inc. 08/16/2014 ) ) Pfizer, Inc. 08/16/2014 ) ) QUALCOMM, Inc. 07/19/2014 ) ) SPDR® S&P Regional Banking® ETF 08/16/2014 ) ) SPDR® S&P Regional Banking® ETF 09/20/2014 ) ) Target Corp. 07/19/2014 ) ) The Interpublic Group of Cos, Inc. 07/19/2014 ) ) Transocean Ltd. 08/16/2014 ) ) Twitter, Inc. 09/20/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Under Armour, Inc. 07/25/2014 ) ) Walgreen Co. 07/19/2014 ) (8 ) Walgreen Co. 07/19/2014 ) ) Yahoo!, Inc. 07/19/2014 ) ) Yahoo!, Inc. 01/17/2015 ) Total Written Put Options (Proceeds $254,629) $ ) Total Written Options (Proceeds $362,212) $ ) SCHEDULE OF SECURITIES SOLD SHORT Shares/Description Value ) Big Lots, Inc. $ ) TOTAL SECURITIES SOLD SHORT (Proceeds $66,097) $ ) NOTES TO QUARTERLY SCHEDULES OF INVESTMENTS June 30, 2014 (Unaudited) 1.ORGANIZATION The RiverNorth Funds (the “Trust” or “Funds”) was established under the laws of Ohio by an Agreement and Declaration of Trust dated July 18, 2006 (the “Trust Agreement”).The Trust is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust Agreement permits the Board of Trustees (the “Board’ or “Trustees”) to authorize and issue an unlimited number of shares of beneficial interest of a separate series without par value.All classes of shares for each of the Funds have identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. The RiverNorth Core Opportunity Fund (the “Core Opportunity Fund”) was organized as a diversified series of the Trust on July18, 2006 and commenced investment operations on December27, 2006.The investment adviser to the Core Opportunity Fund is RiverNorth Capital Management, LLC (the “Adviser”). The investment objective of the Core Opportunity Fund is to seek long-term capital appreciation and income. The RiverNorth/DoubleLine Strategic Income Fund (the “Strategic Income Fund”) is a diversified series of the Trust and commenced investment operations on December30, 2010. The Strategic Income Fund offers two series of shares, Class I Shares and Class R Shares. The investment adviser to the Strategic Income Fund is RiverNorth Capital Management, LLC. The Strategic Income Fund’s sub-adviser is DoubleLine Capital, LP (“DoubleLine”). The investment objective of the Strategic Income Fund is current income and overall total return. The RiverNorth Equity Opportunity Fund (the “Equity Opportunity Fund”) is a diversified series of the Trust and commenced investment operations on July 18, 2012. The Equity Opportunity Fund offers two series of shares, Class I Shares and Class R Shares. The investment adviser to the Equity Opportunity Fund is RiverNorth Capital Management, LLC. The investment objective of the Equity Opportunity Fund is overall total return consisting of long-term capital appreciation and income. Prior to December 31, 2013 the name of the Equity Opportunity Fund was the RiverNorth/Manning & Napier Dividend Income Fund and the sub-adviser was Manning & Napier, Advisors, LLC. On January 28, 2014 the strategy of the RiverNorth Equity Opportunity Fund changed to permit the RiverNorth Equity Opportunity Fund to gain exposure to the equity markets through exchange‐traded funds rather than individual dividend‐paying stocks. The RiverNorth/Oaktree High Income Fund (the “High Income Fund”) is a diversified series of the Trust and commenced investment operations on December 28, 2012. The High Income Fund offers two series of shares, Class I Shares and Class R Shares. The investment adviser to the High Income Fund is RiverNorth Capital Management, LLC. The High Income Fund’s sub-adviser is Oaktree Capital Management, L.P. (“Oaktree,” and with DoubleLine each a “Sub-Adviser” or collectively, the “Sub-Advisers”). The investment objective of the High Income Fund is overall total return consisting of long-term capital appreciation and income. The RiverNorth Managed Volatility Fund (the “Managed Volatility Fund”) is a non-diversified series of the Trust and commenced investment operations on October 12, 2012.The investment adviser to the Managed Volatility Fund is RiverNorth Capital Management, LLC. The investment objective of the Managed Volatility Fund is total return with lower volatility than the Standard and Poor’s 500 Index. Prior to January 1, 2014 the name of the Managed Volatility Fund was the RiverNorth Dynamic Buy-Write Fund. On January 28, 2014 the strategy of the RiverNorth Managed Volatility Fund will change to permit the RiverNorth Managed Volatility Fund to invest less than 80% of its nets assets, plus any borrowings for investment purposes, in common stocks, preferred stocks and options on those securities. The following is a summary of significant accounting policies followed by the Funds. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of the Schedules of Investments in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the Schedules of Investments during the reporting period. Management believes the estimates and security valuations are appropriate; however, actual results may differ from those estimates, and the security valuations reflected in the Schedules of Investments may differ from the value the Funds ultimately realize upon sale of the securities. The Schedules of Investments have been prepared as of the close of the New York Stock Exchange (“NYSE”) on June 30, 2014. 2.SIGNIFICANT ACCOUNTING POLICIES SECURITY VALUATION:The Funds’ assets are generally valued at their market value using market quotations. If a market quotation is unavailable a security may be valued at its estimated fair value as described in Note 3. SECURITY TRANSACTIONS AND RELATED INCOME:The Funds follow industry practice and record security transactions on the trade date basis.The specific identification method is used for determining gains or losses for financial statements and income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign securities, when the information becomes available to the Funds and interest income is recorded on an accrual basis. Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. FOREIGN CURRENCY TRANSLATION: The books and records of the Funds are maintained in U.S. dollars. Investment valuations and other assets and liabilities initially expressed in foreign currencies are converted each business day into U.S. dollars based upon current exchange rates. Prevailing foreign exchange rates may generally be obtained at the close of the NYSE (normally, 4:00 p.m. Eastern time). The portion of realized and unrealized gains or losses on investments due to fluctuations in foreign currency exchange rates is not separately disclosed and is included in realized and unrealized gains or losses on investments, when applicable. FOREIGN SECURITIES:The Funds may directly purchase securities of foreign issuers. Investing in securities of foreign issuers involves special risks not typically associated with investing in securities of U.S. issuers. The risks include possible revaluation of currencies, the ability to repatriate funds, less complete financial information about companies and possible future adverse political and economic developments. Moreover, securities of many foreign issuers and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. issuers. OTHER:The Funds have held certain investments which pay dividends to their shareholders based upon available funds from operations.It is possible for these dividends to exceed the underlying investments’ taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital. Distributions received from investments in securities that represent a return of capital or capital gain are recorded as a reduction of the cost of investments or as a realized gain, respectively. 3.SECURITIES VALUATION AND FAIR VALUE MANAGEMENT Fair value is defined as the price that a Fund might reasonably expect to receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. • Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that a Fund has the ability to access at the measurement date; • Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly orindirectly) for substantially the full term of the asset or liability; and • Level 3 – Significant unobservable prices or inputs (including the Funds’ own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, closed-end funds, exchange-traded funds, holding and investment management companies, preferred stocks, and business development company senior notes are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or a Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or a Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, Sub-Adviser, or valuation committee in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Domestic and foreign fixed income securities, including foreign and U.S. corporate bonds, foreign and U.S. government bonds and notes, supranationals and foreign agencies, non-agency collateralized mortgage obligations, U.S. Government/Agency mortgage backed securities, bank loans, collateralized loan obligations, and high yield debt, as well as non-exchange traded derivatives, including forward foreign currency contracts and total return swaps, are normally valued on the basis of quotes obtained from brokers and dealers or independent pricing services. Total Return swaps are valued based on a formula of the underlying asset’s nightly value, the Overnight London‐Interbank Offered Rate (“USD‐LIBOR”) and an annual fee or various agreed upon inputs. Foreign Currency positions, including forward currency contracts, are priced at the mean between the closing bid and asked prices at 4:00 p.m. Eastern time. Foreign Currency positions, including forward currency contracts, are priced at the mean between the closing bid and asked prices at 4:00 p.m. Eastern time. Prices obtained from independent pricing services typically use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similarcharacteristics. Data used to establish quotes includes analysis of cash flows, pre-payment speeds, default rates, delinquency assumptions and assumptions regarding collateral and loss assumptions. These securities will be classified as Level 2 securities. Closing bid and ask option contract quotations are considered to be reflective of the option contract values as of the close of the regular session of trading on the New York Stock Exchange (the “stock market close”), and will be used to determine fair value of the option contracts. On days when the closing market quotations for option contracts are not considered to be reflective of their value as of the stock market close, each of the option contracts held by a Fund will be priced at the average of the bid and asked quotations as of the stock market close by reference to time‐stamped quotes obtained from an independent third‐party pricing source. If an acceptable quotation is unavailable for a particular contract, that contract will be priced at the mean of the valuations of the two most widely accepted and well documented methods for deriving prices for option contracts, the Black‐Scholes model and the binomial model, as of the stock market close. Short-term investments in fixed income securities, with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Funds’ good faith pricing guidelines, the Adviser, Sub-Adviser, or valuation committee is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser, Sub-Adviser, or valuation committee would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i)a multiple of earnings; (ii)a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii)yield to maturity with respect to debt issues, or a combination of these and other methods.Good faith pricing is permitted if, in the Advisers’, a Sub-Advisers’, or the valuation committee’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Funds’ NAV calculation that may affect a security’s value, or the Adviser or a Sub-Adviser is aware of any other data that calls into question the reliability of market quotations. Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available.Investments in foreign securities, junk bonds or other thinly traded securities are more likely to trigger good faith pricing than other securities. The following is a summary of the inputs used at June 30, 2014 in valuing the Funds’ assets and liabilities: Core Opportunity Fund Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Closed-End Funds $ $
